932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald R. WARD, Plaintiff-Appellant,v.CARTER COUNTY WORK CAMP, Defendant-Appellee,Sgt. Garry Murray, Disciplinary Board Chairman, Defendant.
No. 91-5342.
United States Court of Appeals, Sixth Circuit.
May 14, 1991.

Before KEITH and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.  A review of the record indicates that appellant appealed from the order entered March 7, 1991.  That order allowed amendment of the complaint, directed service of the amended complaint upon Sgt. Murray regarding the claim that a disciplinary hearing was not held within 72 hours as required by TDOC policy # 502.01(3), and dismissed all other claims for failure to state a claim upon which relief may be granted.  Murray was served with the amended complaint.


2
This court lacks jurisdiction in this appeal.  Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.